*489OPINION OF THE COURT
PER CURIAM.
Because we write for the parties only, the background of the ease is not set out. The District Court held that the prisoner’s § 1983 claims should be dismissed pursuant to the Supreme Court’s decision in Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). Prior to our disposition of this appeal, another panel of this Court decided Leamer v. Fauver, 288 F.3d 532 (3d Cir.2002), holding that Balisok does not require the dismissal of a prisoner’s 42 U.S.C. § 1983 claim challenging prison conditions. See Learner, 288 F.3d at---, slip op. at 11-17. The decision in Learner binds us and controls the disposition of this case.
There are no material differences for purposes of this appeal between the appellant’s claims — that prison officials wrongfully disciplined him by placing him in segregated custody for one month and transferring him to a higher security prison in retaliation for exercising his First Amendment rights — and the claims in Learner. The appellant challenges only the conditions of his confinement, not the fact or duration thereof, and such a challenge could not have been brought by means of a habeas corpus action. The judgment of the District Court is therefore REVERSED and the case is remanded for further proceedings.